976 So. 2d 1188 (2008)
Sylvester MORMON, Appellant,
v.
STATE of Florida, Appellee.
No. 5D07-933.
District Court of Appeal of Florida, Fifth District.
March 20, 2008.
*1189 James S. Purdy, Public Defender, and David S. Morgan, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Brigid E. Collins, Assistant Attorney General, Daytona Beach, for Appellee.
SAWAYA, J.
Sylvester Mormon appeals the judgment and sentence imposed by the trial court after it found that Mormon violated his probation. Mormon contends that the trial court erred in concluding that he violated his probation based on the finding that he provided a false name to a law enforcement officer. We affirm on this issue. See Oslin v. State, 912 So. 2d 672 (Fla. 5th DCA 2005).
Mormon also contends that the trial court failed to specify in the written judgment what conditions of probation he violated. He argues that the judgment must, therefore, be vacated. We agree. This court has consistently held that the trial judge must specify in the written order or judgment what conditions the defendant violated. Brinson v. State, 866 So. 2d 1268, 1269 (Fla. 5th DCA 2004); Barta v. State, 678 So. 2d 923 (Fla. 5th DCA 1996); Forget v. State, 675 So. 2d 259 (Fla. 5th DCA 1996). We, therefore, vacate the judgment under review and remand for entry of a proper judgment specifying which conditions Mormon was found to have violated.
Order VACATED; case REMANDED.
TORPY and EVANDER, JJ., concur.